Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the after-final amendment filed on 12/21/2021.  The after-final amendment filed on 12/21/2021 has been considered and entered.  The examiner’s amendment below is made based on the amendment filed on 12/21/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Kauffman (Reg. No.: 63,199) on 01/13/2022.  
The application has been amended as follows: (amended claim 37).
Claim 37, line 18, “surface-and” was deleted, and in its place --surface and-- was inserted.

Reasons for Allowance
Claims 37, 39, 40, and 42-56 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious a suturing device, comprising, inter alia, a first contact surface extending laterally from an innermost edge beyond the first lateral edge of the first grasping surface and upward above the first grasping surface in the direction of the grasping surface being opposite a fourth lateral edge of the second grasping surface and the second lateral edge of the first grasping surface being opposite the third lateral edge of the second grasping surface, and the first interior abutment surface is adjacent to and facing the second interior abutment surface such that a portion of the first grasping surface extending laterally from the innermost edge of the first contact surface to the second lateral edge, overlaps a portion of the second contact surface, and a portion of the second grasping surface extending laterally from the innermost edge of the second contact surface to the fourth lateral edge, overlaps a portion of the first contact surface.
The closest prior art, Hamilton et al. (US Pub. No.: 2007/0060930) discloses a suturing device, comprising: a first clamp (142, Fig. 18) extending from the housing and having a first jaw (56, Fig. 18) and a second jaw (57, Fig. 18), the first jaw and the second jaw configured to pivot at a proximal location between an open configuration and a closed configuration (Para. [0066]); the first jaw having a first grasping surface (the grasping surface of 56 for grasping the needle, Fig. 18); and the second jaw having a second grasping surface (the grasping surface of 57 for grasping the needle, Fig. 18); wherein, in the open configuration the first jaw and the second jaw are pivoted such that the first grasping surface and the second grasping surface are spaced apart, and in the closed configuration the first jaw and the second jaw are pivoted such that the first grasping surface being opposite a fourth lateral edge of the second grasping surface and the second lateral edge of the first grasping surface being opposite the third lateral edge of the second grasping surface, and the first interior abutment surface is adjacent to and facing the second interior abutment surface such that a portion of the first grasping surface extending laterally from the innermost edge of the first contact surface to the second lateral edge, overlaps a portion of the second contact surface, and a portion of the second grasping surface extending laterally from the innermost edge of the second contact surface to the fourth lateral edge, overlaps a portion of the first contact surface.


                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JING RUI OU/Primary Examiner, Art Unit 3771